E. GRADY JOLLY, Circuit Judge,
specially concurring:
I concur in the vacating of Bell’s sentence. I write only to say, respectfully, that given the seriousness and length of the defendant’s criminal record and the seriousness of the crime she committed, any sentence reduction for the reasons advanced by the district court would seem, in my opinion, unjustifiable. The sentencing guidelines make clear that Bell’s mental and emotional condition is generally irrelevant when considering a downward departure under Guideline § 4A1.3. U.S.S.G. § 5H1.3.*

 Guideline § 5HI.3 provides that: "Mental and emotional conditions are not ordinarily relevant in determining whether a sentence should be outside the applicable guideline range, except as provided in Chapter 5, Part K, Subpart 2.”